internal_revenue_service number release date index number ----------------- ------------ --------------------------- ---------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact --------------------------- id no ---------------- ----------------- telephone number --------------------- refer reply to cc psi b04 plr-133434-09 date january -------------------------- decedent -------------- date daughter ----------------- ---------------- son attorney -------------------- dear ------------ this letter responds to your authorized representative's letter dated date and subsequent correspondence submitted on behalf of decedent's_estate requesting an extension of time under sec_301_9100-3 of the procedure and administration regulations to make an election under sec_2057 of the internal_revenue_code decedent died testate on date survived by daughter and son included in decedent's gross_estate are interests in residential multi-unit apartment buildings that decedent had operated prior to decedent’s death the executrix of decedent's_estate retained decedent’s personal attorney to prepare the federal estate_tax_return attorney was unaware of the provisions of sec_2057 relating to an election to deduct certain qualified family-owned business interests accordingly no election was made decedent's_estate tax_return was examined and additional estate_tax was paid at the close of the examination the executrix retained additional counsel to assist in the completion of the administration of the estate it was at that time that the failure to make the election was first discovered the executrix now requests an extension of time to make the election sec_2001 imposes a tax on the transfer of the taxable_estate of every decedent who is a citizen or resident_of_the_united_states sec_2057 provides that for purposes of the tax imposed by sec_2001 the value of the taxable_estate shall be determined by deducting from the value of the gross_estate plr-133434-09 the adjusted_value of the qualified family-owned business interests of the decedent sec_2057 provides that the deduction shall not exceed dollar_figure sec_2057 provides generally that sec_2057 shall apply to an estate if a the decedent was a citizen or resident_of_the_united_states b the executor elects the application of this section and files the agreement referred to in sec_2057 c the sum of the adjusted_value of the qualified family-owned business interests plus the amount of the gifts of such interests exceed sec_50 percent of the adjusted_gross_estate and d during the 8-year period ending on the date of the decedent's death there have been periods aggregating years or more during which such interests were owned by the decedent or a member of the decedent's family and there was material_participation within the meaning of sec_2032a by the decedent or a member of the decedent's family in the operation of the business to which such interests relate sec_2057 provides that the qualified family-owned business interests described in this paragraph are the interests which are included in determining the value of the gross_estate and are acquired by any qualified_heir from or passed to any qualified_heir from the decedent within the meaning of sec_2032a sec_2057 provides generally that the term qualified_family-owned_business_interest means an interest as a proprietor in a trade_or_business carried on as a proprietorship or an interest in an entity carrying_on_a_trade_or_business if at least percent of such entity is owned directly or indirectly by the decedent and members of the decedent's family at least percent of such entity is so owned by members of families and at least percent of such entity is so owned by the decedent and members of the decedent's family or at least percent of such entity is so owned by members of families and at least percent of such entity is so owned by the decedent and members of the decedent's family sec_2057 provides that for purposes of sec_2057 rules similar to the rules under sec_2032a and relating to election agreement shall apply sec_2057 provides that the provisions of sec_2057 shall not apply to estates of decedents dying after date sec_2032a provides that the election under sec_2032a shall be made on the return of tax imposed by sec_2001 the election shall be made in such manner as the secretary shall by regulations prescribe such an election once made shall be irrevocable sec_2032a provides that the secretary shall prescribe procedures which provide that in any case in which the executor makes an election under sec_2032a and submits the agreement referred to in sec_2032a within the time prescribed therefor the executor will have a reasonable period of time not exceeding days after notification of such failure to provide such information plr-133434-09 sec_301_9100-3 provides in part that requests for relief subject_to sec_301_9100-3 will be granted when the taxpayer provides the evidence to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and the grant of relief will not prejudice the interests of the government sec_301_9100-3 provides in part except as provided in sec_301_9100-3 through iii that a taxpayer is deemed to have acted reasonably and in good_faith if the taxpayer reasonably relied on a qualified_tax professional including a tax professional employed by the taxpayer and the tax professional failed to make or advise the taxpayer to make the election based on the facts submitted and the representations made we conclude that the requirements of sec_301_9100-3 have been satisfied accordingly an extension of time of days from the date of this letter is granted in which to make an election under sec_2057 the election should be made on a supplemental form_706 and filed with the internal_revenue_service center cincinnati ohio a copy of this letter should be attached to the supplemental form_706 a copy is enclosed for that purpose except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter specifically we express or imply no opinion on whether the estate qualifies for the deduction under sec_2057 or whether a claim_for_refund may be timely filed this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed plr-133434-09 by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination sincerely __________________ curt g wilson associate chief_counsel passthroughs special industries enclosures copy for sec_6110 purposes copy of this letter cc
